UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6687



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


FREDERICK MARION COOK, III, a/k/a Fredrick
Marion Cook,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-96-136-2, CA-97-994-1)


Submitted:   August 13, 1998              Decided:   September 3, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Marion Cook, III, Appellant Pro Se.     Michael Francis
Joseph, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frederick Marion Cook, III, seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998). We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See United States v. Cook, Nos. CR-

96-136-2; CA-97-994-1 (M.D.N.C. Apr. 6, 1998). We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                              DISMISSED




                                   2